ACCEPTED
                                                                                                                 06-15-00048-CV
                                                                                                      SIXTH COURT OF APPEALS
                                                                                                            TEXARKANA, TEXAS
                                                                                                            8/12/2015 4:15:56 PM
                                 10-15-00255-CV
Appellate Docket Number: ___________________________________________                                            DEBBIE AUTREY
                        Asset, Consulting Experts, LLC and Michael C. Evans v. Jonathan Sistrunk
Appellate Case Style: ________________________________________________                                                    CLERK




                                 DOCKETING STATEMENT (CIVIL)
                                                                                            FILED IN
                                                                                     6th COURT OF APPEALS
                                        Tenth Court of Appeals                         TEXARKANA, TEXAS
                                     McLennan County Courthouse                      8/12/2015 4:15:56 PM
                                     501 Washington Ave., Rm 415                         DEBBIE AUTREY
                                       Waco, Texas 76701-1373                                Clerk
                                            (254) 757-5200

                   [to be filed in the court of appeals upon perfection of appeal
                                          under TRAP 32]

I.      Parties (TRAP 32.1(a), (e)):
Appellant(s):                                         Appellee(s):

Asset, Consulting Experts, LLC                        Jonathan Sistrunk
Michael C. Evans

(See note at bottom of page)                          (See note at bottom of page)

Attorney (lead appellate counsel):                    Attorney (lead appellate counsel, if known; if not, then
                                                      trial counsel):
Richard D. Weaver                                     Jonathan Fugate


Address (lead counsel):                               Address (lead appellate counsel, if known; if not, then
                                                      trial counsel):
1800 Bering Drive, Suite 305                          P.O. Box 400
Houston, Texas 77057                                  Lorena, Texas 76655

Telephone Number:                                     Telephone Number:
(include area code) (713) 572-4900                    (include area code)  (254) 756-2424
Fax Number:                                           Fax Number:
(include area code) (713) 626-9708                    (include area code)  (254) 756-2663
Email: rweaver@weaverlawyers.com                      Email: jfugate@fugatelaw.com

SBN (lead counsel):   24047083                        SBN (lead counsel):   00788939
If not represented by counsel, provide appellant’s/appellee’s address, telephone number, and fax number.
On Attachment 1, or a separate attachment if needed, list the same information stated above for any additional
parties to the trial court’s judgment.




                                                    -1-
II.     Perfection Of Appeal And Jurisdiction (TRAP 32.1(b), (c), (g), (j)):
Date order or judgment signed:                    Date notice of appeal filed in trial court:
 May 8, 2015                                               July 20, 2015
(Attach a copy showing signature, if possible)            (Attach file-stamped copy; if mailed to the
                                                          trial court clerk, also give the date of mailing)
What type of judgment? (e.g., jury trial, bench trial,    Interlocutory appeal of appealable order:
summary judgment, directed verdict, other (specify))
                                                           Yes   □      No   □X
                                                          (Please specify statutory or other basis on which
 Default Judgment                                         interlocutory order is appealable) (See TRAP 28)




If money judgment, what was the amount?

Actual damages:
                                                          Accelerated appeal (See TRAP 28):
$14,000.00
                                                           Yes   □      No   □
                                                                             X
Punitive (or similar) damages:

$40,000.00                                                (Please specify statutory or other basis on which appeal
                                                          is accelerated)
Attorneys’ fees (trial):

$19,000.00
Attorneys’ fees (appellate):

$0.00                                                     Appeal that receives precedence, preference, or priority
                                                          under statute or rule?
Other (specify):
                                                           Yes   □      No   □
                                                                             X

 Post-judgment interest 10% per annum                     (Please specify statutory or other basis for such status)




                                                         -2-
Appeal from final judgment? Yes     □
                                    X      No    □       Will you challenge this Court’s jurisdiction? If yes,
                                                         explain.
Does judgment dispose of all parties and issues:
 Yes   □
       X        No   □
Does judgment have a Mother Hubbard clause?
(E.g.: “All relief not expressly granted is denied”):
 Yes   □
       X        No   □
Does judgment have language that one or more parties
“take nothing”?
 Yes   □        No   □
                     X

Other basis for finality?




III.    Actions Extending Time To Perfect Appeal (TRAP 32.1(d)):
                                                    Filed
               Action                       Check as appropriate                             Date Filed
Motion for New Trial
                                      No X         □    Yes          □
Motion to Modify Judgment
                                             No    □X          Yes   □
Request for Findings of Fact and
Conclusions of Law
                                             No    □X          Yes   □
Motion to Reinstate
                                             No    □X          Yes   □
Motion under TRCP 306a
                                             No    □X          Yes   □
Other (specify):
                                             No    □X          Yes   □
IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)
                                                       Filed
                Event                         Check as appropriate                  Date                  N/A
Affidavit filed
                                       No X        □        Yes      □
Contest filed
                                             No    □
                                                   X           Yes   □
Date ruling on contest due:

Ruling on contest:
Sustained         Overruled 

V.         Bankruptcy (TRAP 8):

Will the appeal be stayed by bankruptcy?    No                Date bankruptcy filed?

Name of bankruptcy court:                                     Bankruptcy Case No.:

Style of bankruptcy case:




                                                        -3-
VI.          Trial Court And Record (TRAP 32.1(c), (h), (i)):
Court:                                County:                                      Trial Court Docket Number
                                                                                   (Cause No.):
170th Judicial District Court               McLennan County, Texas                               2015-321-4
Trial Judge (who tried or disposed of case):                District/County Clerk:
Judge Jim Meyer                                             Jon Gimble
Telephone Number:       (254) 757-5045                      Telephone Number:       (254) 757-5057
(include area code)                                         (include area code)

Fax Number:            (254) 757-5129                       Fax Number:
(include area code)                                         (include area code)

Address:     501 Washington Ave., Suite 211                 Address:    501 Washington Ave.
             Waco, Texas 76701                                          Waco, Texas 76701


Clerk’s Record                  Sworn copy for
                                accelerated appeal
                                                            Will request      □           Clerk’s fee has been paid or
                                                                                          satisfactory arrangements
Yes      □
         X                                                  (Note: No request
                                                                                          have been made:
                                Yes     □                   required under TRAP
                                                            34.5(a), (b))                  Yes    □X        No   □
                                (See TRAP 28.3)
                                                            Was requested on:             If no, explain:
                                                            July 21, 2015
All court reporters/records who recorded any portion of the record must be listed:

Court Reporter/ Recorder:                                Court Reporter/Recorder:
Suzanne Hanus
Telephone Number:        (254) 757-5045                  Telephone Number:
(include area code)                                      (include area code)

Fax Number:                                              Fax Number:
(include area code)                                      (include area code)

Address:     501 Washington Ave., Room 211               Address:
             Waco, Texas 76701


(Attach additional sheet if necessary for additional court reporters/recorders)
Length of trial (approximate):                              Reporter’s fee has been paid or satisfactory
                                                            arrangements have been made:

3 minutes                                                   Yes     □
                                                                    X   No     □
                                                            If no, explain:

Reporter’s or Recorder’s Record
(check if electronic recording
                                            None     □       Will request     □    Was requested on:

□X )
                                                          -4-
VII.      Nature Of The Case (TRAP 32.1(f)) (Subject matter or type of case: E.g., personal injury, breach of
contract, workers’ compensation, or temporary injunction) (see list below):

 Violation of Tex. Fin. Code
 Permanent Injunction

Administrative/agency _____                                        Malpractice
                                                                     Legal _____
                                                                     Medical _____
                                                                     Other _____
Banking    _____

Business _____                                                     Motor Vehicle _____

Condemnation _____                                                 Municipal _____

                X
Consumer/DTPA _____                                                Oil & Gas _____

Construction _____                                                 Personal Injury _____

Contract _____                                                     Premises Liability _____

Employment/Labor _____                                             Probate _____

Family _____                                                       Products Liability _____

   Custody _____                                                   Real Property _____

   Property Division _____                                         Securities _____

   Termination _____                                               Tax _____

   Other _____                                                     U.C.C./Tex. Bus. & Com. Code _____

Fraud _____                                                        Venue _____

Insurance _____                                                    Workers’ compensation _____

Juvenile _____                                                     Other (specify): _____

Landlord/Tenant _____




VIII. Supersedeas Bond
(TRAP 32.1(1)):
                                             None    □X            Will file   □      Was filed on:


IX.       Extraordinary Relief: Will you request extraordinary relief (e.g., temporary or ancillary relief) from
this Court?   Yes   □X   No   □   If yes, briefly state the basis for your request.

Stay of Garnishment Action in Cause No. 2015-2111-4




                                                          -5-
X.      Alternative Dispute Resolution/Mediation (if applicable) (The Tenth Court of Appeals participates in
the ADR process on cases determined to be appropriate for mediation. To assist the Court in making that
determination, the Court request the parties provide the following information)). (Use additional sheets, if
necessary)

1.       Should this appeal be referred to mediation? If not, why not.


         Mediation may be beneficial. Counsel has no reason to object to mediation.




2.       Has the case been through an ADR procedure in the trial court?      No
         If yes, answer the following:

         a. Who was the mediator?


         b. What type of ADR procedure?


         c. At what stage did the case go through ADR? (Specify pre-trial, trial, post-trial, other)


         d. Rate the case for complexity. Use 1 for the least complex and 5 for the most complex. Circle one.

                  1        2         3        4        5

         e. Can the parties agree on an appellate mediator? If yes, give name, address, and telephone and fax
         numbers (with area codes).




         f. Languages other than English in which the mediator should be proficient:

3.       Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard
of review, if known (without prejudice to the right to raise additional issues or request additional relief; use a
separate attachment, if necessary).

       1. Failure to serve process in compliance with Long-Arm Statute.
       2. Actual damages not supported by record.
       3. Exemplary damages not supported by record.
       4. Exemplary damages not supported by joint and several.
       5. Attorney's fees not supported by record.
       6. Post-judgment interest not supported by records or not at 10%.



                                                        -6-
XI. Related Matters:
    List any pending or past related appeals or original proceedings (e.g., mandamus, injunction, habeas
    corpus) before this or any other Texas appellate court by court, docket number, and style.


   None.


XII.       Other Information:
       Please give any other information helpful to process this appeal (see attachments, if any).

XIII.      Signature:




  /s/ Richard D. Weaver
__________________________________________________            August 12, 2015
                                                   Date: _________________________
Signature of counsel
(or pro se party)                                                  24047083
                                                   State Bar No.:___________________


                Richard D. Weaver
Printed Name: _____________________________________

       XIV.      Certificate of Service:


       The undersigned counsel certifies that this docketing statement has been served on the following lead counsel
                                                                                       August 12 20____.
       for all parties to the trial court’s order or judgment as follows on ______________________,     15

         VIA FACSIMILE (254) 756-2663
         John Fugate
         P.O. Box 400
         Lorena, Texas 76655
                                                                       /s/ Richard D. Weaver
                                                                     ________________________________________
                                                                     Signature

(TRAP 9.5(e) requirements stated below; use additional sheets, if necessary)

Note: Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the
person who made the service and must state:

           (1)         the date and manner of service;
           (2)         the name and address of each person served; and
           (3)         if the person served is a party’s attorney, the name of the party represented by that attorney.




                                                             -7-